Case 1:18-bk-10820        Doc 35    Filed 11/13/18 Entered 11/13/18 14:39:11              Desc Main
                                    Document     Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF RHODE ISLAND

 IN RE:          KRISTIN M. ALLARD                              Chapter 7
                                                                BK No. 18-10820
                         Debtor

             TRUSTEE’S APPLICATION TO EMPLOY SPECIAL COUNSEL

        Charles A. Pisaturo, Jr., chapter 7 trustee of the above referenced debtor’s estate, requests

that this Court enter an Order pursuant to §327(e) of the Bankruptcy Code and Bankruptcy Rule

of Procedure 2014(a) authorizing him to employ Matthew J. McGowan and the Law Office of

Salter McGowan Sylvia & Leonard, Inc. as trustee’s special counsel to represent the trustee in

connection with claims related to one or more avoidance actions under applicable provisions of

the Bankruptcy Code and/or other applicable State and Federal statutes (including, without

limitation, 11 U.S.C. §548, and R.I. Gen. Laws §6-16-1 et seq.). In support of this application,

the trustee states as follows:

        1.      On May 9, 2018, the debtor filed a chapter 7 bankruptcy petition. The

undersigned is the chapter 7 trustee and general counsel to the trustee under 11 U.S.C. §327(a).

        2.      The bankruptcy estate has potential legal claims and causes of action, including,

without limitation claims against the transferees of interests in the real property located at 11

Hudson Street, Providence, Rhode Island (the “Property”). The Property was unencumbered and

was transferred within two (2) years prior to the debtor’s bankruptcy filing for no consideration

(See Statement of Financial Affairs Part 5, Question 13). The debtor testified that that there was

no consideration for the transfer. Charles Pisaturo, as trustee and as trustee’s counsel under 11

U.S.C. §327(a) began an investigation of the facts and circumstances surrounding the pre-

petition transfer of the Property, including obtaining information and documents from the

transferees of the interests in the Property and Pisaturo scheduled Federal Bankruptcy Rule 2004
Case 1:18-bk-10820        Doc 35     Filed 11/13/18 Entered 11/13/18 14:39:11             Desc Main
                                     Document     Page 2 of 4


examinations of witnesses. Those examinations have not yet occurred. The interests transferred

include a fee simple interest and a mortgage interest.

        3.      The trustee seeks the assistance of attorney McGowan and his firm in representing

the trustee in the continued investigation and discovery of facts related to the transfers of the

Property and the prosecution of any and all claims and causes of action related thereto, including,

if applicable, any discharge objection claims. Special counsel’s duties will include, without

limitation, fact investigation, discovery, litigation, and advising the trustee with respect to any

rights and claims of the estate in connection with any and all such pre-petition activity and

conduct.

        4.      Proposed counsel is experienced in bankruptcy law, has represented bankruptcy

trustees and is well versed in the types of matters in which he is to be engaged. He is a regular

practitioner before this Court as well as other Bankruptcy Courts, Federal District Courts and

State Courts, and is well aware that this Court’s approval of his employment is not a

determination by this Court that his services are necessary. Proposed counsel is aware that any

compensation or reimbursement of expenses to him and his firm cannot and will not be paid

without prior approval of this Court after an application for same is made with notice to all

interested parties and an opportunity to be heard.

        5.      Section 327(e) authorizes this Court to approve the trustee’s employment of

special counsel that do not hold or represent an interest adverse to the estate and that are

disinterested persons, to represent or assist the trustee.

        6.      Proposed counsel will seek compensation from the bankruptcy estate, on an

hourly rate basis, plus reimbursement of out of pocket expenses. The following hourly rates will

be charged for the requested services:
Case 1:18-bk-10820          Doc 35    Filed 11/13/18 Entered 11/13/18 14:39:11            Desc Main
                                      Document     Page 3 of 4


           Proposed special counsel McGowan will charge $350.00 per hour; His associate’s rate is

$235.00 per hour. The applicant understands that no compensation or reimbursement of

expenses will be paid without prior Court approval after application, with notice to all interested

parties.

           Moreover, although the trustee has previously hired himself as counsel in this case, there

will not be any duplication of efforts or services between proposed counsel McGowan and the

trustee for which compensation will be sought (i.e., they won’t both apply for compensation for

performing duplicative services).

           7.     To the best of the applicant’s knowledge, attorney McGowan and his firm are

“disinterested” persons within the meaning of 11 U.S.C. §101(14), and do not represent or hold

any interest adverse to the debtor or to the estate with respect to the matter on which they are to

be employed, and have no connection with the debtor, the creditors, and any other party in

interest, and their respective attorneys and accountants. Attached hereto and in support hereof, is

the signed affidavit of the proposed attorney to chapter 7 trustee indicating that he meets the

standards set forth in Code §327(e) in order to be hired in this case.

           WHEREFORE, the Trustee requests that this Court enter an order authorizing the

employment of Matthew J. McGowan and the Law Office of Salter McGowan Sylvia &

Leonard, Inc. as his counsel with final compensation subject to approval of this Court upon

application made therefor.

November 13, 2018                                /s/Charles A. Pisaturo, Jr.
                                                 CHARLES A. PISATURO, JR. (REG NO. 4615)
                                                 Trustee
                                                 Law Offices of Charles A. Pisaturo, Jr.
                                                 1055 Elmwood Avenue
                                                 Providence, RI 02907
                                                 TEL: (401) 274-3800
                                                 FAX: (401) 751-6786
Case 1:18-bk-10820       Doc 35     Filed 11/13/18 Entered 11/13/18 14:39:11             Desc Main
                                    Document     Page 4 of 4


                                             NOTICE

Within fourteen (14) days after service, if served electronically, as evidenced by the certification,
and an additional three (3) days pursuant to Fed. R. Bank. P. 9006(f) if served by mail or other
excepted means specified, any party against whom such paper has been served, or any other
party who objects to the relief sought, shall serve and file an objection or other appropriate
response to said paper with the Bankruptcy Court Clerk's Office, 380 Westminster Street, 6th
Floor, Providence, RI 02903, (401) 626-3100. If no objection or other response is timely filed,
the paper will be deemed unopposed and will be granted unless: (1) the requested relief is
forbidden by law; (2) the requested relief is against public policy; or (3) in the opinion of the
Court, the interest of justice requires otherwise.

                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 13th day of November, 2018, I served by electronic filing
(ECF) or by first-class mail, postage pre-paid, a copy of the within TRUSTEE’S
APPLICATION TO EMPLOY COUNSEL to the following parties: Gary L. Donahue, Esq.,
Assistant U.S. Trustee, Peter G. Berman, Esq., Marc D. Wallick, Esq.:

Matthew J. McGowan, Esq.
Salter McGowan Sylvia & Leonard, Inc.
321 South Main Street, Suite 301
Providence, RI 02903
MMcGowan@smsllaw.com

Christopher Lefebvre, Esq. (via electronic mail)
court@lefebvrelaw.com

James J. McNulty
40 Court Street Suite 1150
Boston, MA 02108

PRA Receivables Management, LLC PO
Box 41021
Norfolk, VA 23541


                                               /s/ Jennifer Peters
                                               Jennifer Peters
                                               Law Offices of Charles A. Pisaturo, Jr. 1055
                                               Elmwood Avenue
                                               Providence, RI 02907
